Citation Nr: 0930410	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  05-21 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel
INTRODUCTION

The Veteran had active duty from September 1977 to September 
1981. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from September 2004 and December 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

In January 2008, the Board granted service connection for 
hepatitis C and remanded the Veteran's claim for a TDIU to 
the RO for additional evidentiary development. 


FINDINGS OF FACT

1.	Service connection is in effect for posttraumatic stress 
disorder (PTSD), rated as 70 percent disabling; 
hepatitis C, rated as 10 percent disabling; and a 
fracture of the distal tuft, left fourth digit on the 
dominant hand (finger), assigned a noncompensable 
rating.  The combined evaluation is 70 percent and there 
is at least one disability rating above 60 percent. 

2.	The preponderance of the evidence is against finding 
that the Veteran's service-connected disabilities alone 
are so severe as to preclude all forms of substantially 
gainful employment consistent with his education and 
occupational background.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

The Board notes that the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores vs. 
Peake, 22 Vet. App. 37 (2008), which spoke to the claims for 
an increased rating, also is applicable to claims for TDIU.  
A TDIU claim in essence is an increased rating claim.  Norris 
v. West, 12 Vet. App. 413, 420 (1999).  In Vazquez-Flores, 
the  Court determined that, at a minimum, adequate VCAA 
notice for such cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

Where there is a VCAA notice deficiency, some methods of 
demonstrating that the purposes of VCAA notice was not 
frustrated include: showing that any defect in notice was 
cured by actual knowledge on the part of an appellant that 
certain evidence (missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; establishing that a reasonable 
person could be expected to understand what was still needed 
based on the notice provided; or demonstrating the 
impossibility of a benefit being awarded as a matter of law.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also, 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

Here, prior to the December 2005 rating decision, VA sent the 
Veteran a notice letter in October 2004 that apprised him as 
to his and VA's respective duties for obtaining evidence.  
This notice letter also informed him that in order to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
in the severity of his condition.  In a June 2008 notice 
letter, the Veteran was informed how VA determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The June 2008 notice 
letter also informed the Veteran of the minimum disability 
percentages required for entitlement to TDIU, it also 
provided the Veteran with examples of the types of medical 
and lay evidence that the claimant may submit.  As well, in 
July 2007, the Veteran testified during a hearing before the 
undersigned.  The Board finds that the Veteran has been 
provided with sufficient notice to address the Court's 
holding in Vazquez-Flores.  

Although the June 2008 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the June 2008 
letter fully complied with the requirements of 38 U.S.C. § 
5103(a), 38 C.F.R. § 3.159(b), and Vazquez-Flores, supra.  
The claim was readjudicated in March 2009.  Thus, any timing 
error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case [SSOC], is sufficient to 
cure a timing defect).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.
 
In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folders the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in January 2009.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  The Board finds that no additional assistance 
is required to fulfill the VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), affirmed 281 F.3d 1384 (Fed. 
Cir. 2002).  



II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, pertinent VA and non-VA 
medical records and examination reports, and oral testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  
In September 2004, the RO received the Veteran's formal 
application for TDIU.  He reported that he was unable to work 
due to PTSD symptoms that affected him full time in July 
2002.  He stated that he last worked in July 2002 as an 
electronics technician and was fired from his employment 
because he was unable to function on the job due to his PTSD 
symptoms (poor concentration and lack of self-control).  He 
reported that he completed four years of high school and two 
years of college education.

In a January 2005 administrative decision, the Social 
Security Administration (SSA) found that the Veteran was 
totally disabled.  The Veteran was found to be unable to work 
and eligible for SSA benefits since July 2002, due to a 
history of hepatitis C, treated with interferon therapy, and 
chronic lumbar pain and limitation with upcoming surgery.  It 
was noted that the 15 months of interferon treatment, chronic 
back pain, and pending back surgery rendered the Veteran 
unable to perform and sustain full-time employment.   

In April 2005, the RO received information from the Veteran's 
former employer, General Electric Healthcare (GE) regarding 
his claim for disability benefits.  GE reported that the 
Veteran worked as a biomedical technician from December 1996 
to August 2002 when he was discharged and that he lost 12 
days of work due to disability in the past year. 

In another formal application for TDIU dated in July 2008, 
the Veteran reported that he was unable to work due to 
symptoms from his service connected PTSD and hepatitis C.  He 
worked as a biomedical electronics technician for GE Medical 
Systems/Clinical Services from 1995 to 2001 when he last 
worked full time and he became too disabled to work.  He 
reported that he lost 90 days due to illness and was 
hospitalized from November to December 2007.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the Veteran from 
retaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  

In the case of disabilities which have undergone some recent 
improvements, a rating of TDIU may be made, provided: (1) 
that the disability in the past has been of sufficient 
severity to warrant a total disability rating; (2) that the 
disability has required extended, continuous, or intermittent 
hospitalization, or has produced total industrial incapacity 
for at least one year, or be subject to recurring, severe, 
frequent, or prolonged exacerbations; and (3) that the 
disability, despite the recent improvements of physical 
condition, will render the Veteran unable to effect an 
adjustment into a substantially gainful occupation.  38 
C.F.R. §§ 3.340(a)(3).  In this regard, due consideration 
will be given the history of the Veteran's service connected 
disability. 

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for the following 
disabilities: PTSD, currently rated as 70 disabling; 
hepatitis C, currently rated as 10 percent disabling; and a 
fracture of the distal tuft, left fourth digit on the 
dominant hand (finger), currently rated as noncompensable.  
After combining these ratings under 38 C.F.R. § 4.25, the 
Veteran does meet the minimum schedular threshold requirement 
(at least one disability rating 60 percent or more).  38 
C.F.R. § 4.16(a).  Thus, the Veteran does meet the minimum 
schedular requirements to be considered for a TDIU.  Id.  

Thus, the remaining question is whether the Veteran's 
service-connected disabilities, in and of themselves, 
preclude him from securing or following a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  "Substantially 
gainful employment" is defined as employment at which 
nondisabled individuals earn their livelihoods with earnings 
comparable to the particular occupation in which the Veteran 
resides.  See M21-1MR IV.ii.2.F.24.d.  

The sole fact that a veteran has difficulty obtaining 
employment, because of economic circumstances, is not enough 
for a TDIU award.  A higher schedular rating, in itself, is 
recognition that the impairment makes it difficult to obtain 
and retain employment.  The central inquiry to this question 
is, "whether the veteran's service- connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither 
non-service connected disabilities nor advancing age may be 
considered in the determination.  38 C.F.R. §§ 3.341, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
particular manner when the thrust of the inquiry is whether a 
particular job is realistically within the Veteran's 
capabilities, both physically and mentally.  See Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall 
not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  

In this case, the minimum percentages, notwithstanding, the 
record does not establish that the Veteran's service-
connected disabilities render him unemployable. Although the 
Veteran now states that he is unable to work because of his 
PTSD.  The weight of the evidence of record demonstrates that 
his other non-service connected disabilities, including 
chronic lumbar pain, history of polysubstance abuse, 
hypertension, and history of a stroke, render the Veteran 
unemployable.  

A review of the Veteran's medical treatment records shows 
that the Veteran underwent an 18-month course of interferon 
therapy for his hepatitis C disability.  The last date of his 
treatment was in June 2004.  Recent medical treatment records 
show that the Veteran had normal liver functions and his 
hepatitis C viral load was negative.  

In November 2005, a VA examiner noted that the Veteran said 
that the irritability due to PTSD made it difficult (for him) 
to get along with others.  The VA examiner opined that the 
Veteran's irritability and poor concentration due to PTSD 
would make it difficult for him to perform on the job but 
then stated that the Veteran also suffered from medical 
problems that also affected his work performance.

However, the evidence from the most recent January 2009 VA 
examinations reveals that the Veteran's unemployability is 
not due to his service connected disabilities.  Notably, the 
January 2009 VA examination report for unemployability due to 
hepatitis C and a finger disability, indicates that the 
Veteran said that his impediment to his usual occupation came 
from his chronic back pain, leg condition and history of 
stroke.  The Veteran reported a past history of polysubstance 
abuse, and a current history of alcohol abuse and did not 
give a history of hospitalization for his hepatitis C or 
finger disability.  It was noted that he completed a 28-day 
inpatient mental health and chemical rehabilitation program 
in late 2007.  The examiner noted that the Veteran's finger 
disability caused a slight limitation of motion but there was 
no evidence of ankylosis.  The Veteran complained persistent 
nausea but, otherwise, no other symptoms as residual of 
hepatitis C.  Diagnoses included chronic hepatitis C, status 
post interferon therapy, in remission with no residuals at 
this time, and a left finger disability with no functional 
limitations.  The VA examiner opined that the Veteran's 
service-connected hepatitis C and left finger disabilities 
provided no impediment to gainful employment at the time of 
the examination. 

Moreover, also in January 2009, the Veteran underwent a VA 
psychological examination in conjunction with his TDIU claim 
due to his PTSD.  According to the examination report, the 
Veteran reported complaints of intrusive thoughts, 
nightmares, avoidance of thoughts associated with trauma, 
diminished interest, detachment from others, restricted 
affect, sense of a foreshortened future, irritability, 
difficulty concentrating, hyperviligence, and sleeping 
impairment.  The Veteran said that he experienced mild to 
moderate PTSD symptoms on a weekly to daily basis but also 
reported that his PTSD symptoms did not impair his ability to 
perform daily activities.  He indicated that he drank eight 
to ten beers daily or sometimes a little more.

On mental status examination, it was noted that the Veteran 
was mildly unkempt and cooperative; his speech was mildly 
slowed; his mood was dysphoric; and he had a restricted 
affect, in part, due to his prescribed medication.  The 
Veteran denied any suicidal or homicidal ideations, 
hallucinations, and delusions.  The Veteran's attention, 
memory and judgment were found to be within normal limits.  

The pertinent diagnosis was chronic PTSD and chronic alcohol 
dependence.  A score of 50 was assigned on the Global 
Assessment of Functioning (GAF) scale.  The VA examiner 
indicated that the GAF score associated with the Veteran's 
PTSD symptoms was 65 and the GAF score associated with his 
alcohol dependence was 50.  According to the VA examiner, the 
Veteran's PTSD symptoms caused occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The VA examiner opined that the 
Veteran's unemployability was not due to his PTSD; rather, 
the VA examiner stated that, from the perspective of his PTSD 
symptoms exclusively, the Veteran appeared capable of being 
gainfully employed at a wide variety of occupations. 

The ultimate question here is whether, due to his service-
connected disabilities, the Veteran is incapable of 
performing physical and mental acts required by employment.  
However, neither of the recent VA examiners attributed the 
Veteran's inability to obtain or retain substantially gainful 
employment solely to his service-connected disabilities - 
either PTSD, hepatitis C, finger disability, or any 
combination of them.  Rather, during the January 2009 VA 
examination, the Veteran reported that his impediment to his 
usual occupation came from his non-service-connected chronic 
back pain, leg condition, and history of stroke.  As noted 
above, impairment from non-service connected disabilities 
cannot be considered in the award of TDIU.  See 38 C.F.R. 
§ 3.341(a). 

Two VA examiners in January 2009 did not attribute the 
Veteran's inability to work to his service-connected 
disabilities.  It is well to note that there is no medical 
evidence showing that the service-connected disorders alone 
preclude all forms of substantially gainful employment.

The recent evidence of record does not show that an award of 
TDIU should be based on the history of the disability.  See 
38 C.F.R. §§ 3.340(a)(3).  There is no other competent 
evidence of record that supports a finding of TDIU based on 
the Veteran's service-connected disabilities. 

Based on the foregoing, the Board finds that the weight of 
the competent and probative evidence of record shows that the 
Veteran has been rendered unemployable due to multiple non-
service connected disabilities, and has not demonstrated 
unemployability due solely to service-connected disabilities.  
Therefore, the Veteran's claim for TDIU must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990). 

Finally, the Board recognizes that the Veteran was awarded 
SSA disability benefits, apparently based in part upon his 
hepatitis C treatment, effective from July 2002.  The Board 
observes that SSA employs different criteria than VA in 
determining total disability and, thus, the Board is not 
required to reach the same conclusion, as the statutes and 
regulations governing the VA adjudications are substantially 
different from those governing SSA adjudications.  See Masors 
v. Derwinski, 2 Vet. App. 181, 188 (1992).
`
ORDER

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
denied. 



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


